No opinion. Judgment of the county court of Oswego county reversed, with costs, and the judgment of the justice’s court affirmed, with costs. Held, that there was some evidence in the justice’s court tending to support the verdict of the jury, and the county court improperly reversed the justice’s judgment. See Schoonmaker v. Spencer, 54 N. Y. 366; Halsey v. Hart, 85 Hun, 46, 32 N. Y. Supp. 665; City of Brooklyn v. Brooklyn City & N. R. Co., 11 App. Div. 168, 42 N. Y. Supp. 371; Staples v. Hager, 11 App. Div. 631, 42 N. Y. Supp. 458; Fandel v. Railroad Co., 15 App. Div. 426, 44 N. Y. Supp. 462; Ludlum v Couch, 10 App. Div. 603, 42 N. Y. Supp. 370; Rogers v. Ackerman, 22 Barb. 134. All concur, except GREEN, J., not voting.